DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2009/0116656 A1 (previously cited and hereafter Lee), in view of Ostrin et al., US 2018/0103331 A1 (previously cited and hereafter Ostrin), and further in view of Boonen, US 2004/0196997 A1.
Regarding claim 1, Lee discloses a method and apparatus for acoustic testing of a personal mobile device (see Lee, abstract).  Herein, Lee teaches that an in-store computer transfers test code to a media device, such as an iPhone media device, through a wireless connection when it is docked into a test fixture (see Lee, ¶ 0020 and 0022-0023, and figure 1, units 86, 99, 100, and 400).  Next, Lee teaches that an array of tests for the media device, or DUT, is provided through the wirelessly downloaded test code (see Lee, ¶ 0025).  
Specifically, Lee teaches a method comprising the step of “establishing, by the system, an audio connection with the DUT in association with the DUT being placed on the testing base or the system 
Lee teaches the method comprising the step of “performing, by the system, the array of tests by providing a set of instructions associated with causing the DUT or a speaker device of the system to output audio” because Lee teaches that the media device’s microphone port, receiver, and/or speaker is tested by the test code running on the media device in tandem with a reference sound source and/or an SPL meter connected to the fixture (see Lee, ¶ 0027, 0029-0030, and 0057-0059, figure 6, units 100, 400, 604 and 606, and figure 7, units 100, 400, and 604). 
Finally, Lee teaches the method comprising a step where a store clerk determines “in association with performing the array of tests, a result of the array of tests” because the test application uses the media device’s display to provide data for comparison with the system’s reference sound source and/or SPL output (see Lee, ¶ 0026 and 0057-0059).
However, Lee does not appear to teach the method including one or more of the step of determining, by a system, a wireless address of the DUT; the step of determining, by the system, an array of tests for the DUT based on information associated with the DUT, wherein the information associated with the DUT comprises an amount of time since the DUT was subject to a particular test; the step of providing, by the system, an indication that the system is ready to perform the array of tests; and the step where the system determines the results of the test.
Ostrin discloses a wireless audio analysis, test, and measurement apparatus, method, and system (see Ostrin, abstract and ¶ 0002-0004).  Specifically, Ostrin teaches a test arrangement for testing audio devices, such as an “APx instrument”, which includes a computer device, analyzer, and one 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Lee with the teachings of Ostrin for the purpose of automating testing of a variety of wireless audio systems, where legacy test equipment failed to test some features of wireless audio systems (see Ostrin, ¶ 0004).  Therefore, the combination of Lee and Ostrin makes obvious the following  features of the instant claim.
The combination makes obvious a method comprising the steps of:
“determining, by a system, a wireless address of a device under testing (DUT), wherein the DUT is an audio output device” by the system (or the module of the system) establishing a wireless connection using one of many known wireless protocols, and the step of establishing a wireless connection includes a handshake procedure, wherein it makes obvious this step of determining the wireless address for creating and maintaining the connection (see Ostrin, ¶ 0048-0049, 0057, and 0115, figure 2, unit 204b, and figure 15, step 1202);
“determining, by the system, an array of tests for the DUT based on information associated with the DUT, …” by the system detecting the type of DUT and configuring itself based on the detected type of DUT, such as detecting which group or subset of encoder/decoder formats the DUT supports and limiting the tests those supported encoder/decoder formats (see Ostrin, ¶ 0051-0053, 0078, and 0111-0114, and figure 1, units 106 and 108);
“providing, by the system, an indication that the DUT can be placed on a testing base for testing or that the system is ready to perform the array of tests” by allowing a user to initiate the test based on the configured settings in a user interface (see Ostrin, ¶ 0061 and 0101 and figure 13, steps 1002 and 1004); and

However, the combination of Lee and Ostrin do not appear to teach the feature wherein the determined array of tests are based on the information associated with the DUT comprises an amount of time since the DUT was subject to a particular test.
Boonen discloses a hearing device set for testing a hearing device (see Boonen, abstract).  The hearing device set for testing is similar to the cited prior art, such as testing the audio input and output functionality (see Boonen, ¶ 0029 and figure 1, units 1, 3, and 5).  Specifically, Boonen teaches that testing procedures are executed according to a predetermined rhythm, such as after certain time periods (see Boonen, ¶ 0038).  One of ordinary skill in the art at the time of the effective filing date would have found it obvious to apply this feature to similar products, such as the media device of Lee, because both Lee and Boonen are directed towards testing acoustic outputs and acoustic inputs, such as microphones, of the electronic devices.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Lee and Ostrin with the teachings of Boonen for the purpose of scheduling periodic acoustic input/output tests to detect possible contamination or defect (e.g., detect the malfunction of a speaker and/or microphone).  
Therefore, the combination makes obvious the step of “determining, by the system, an array of tests for the DUT based on information associated with the DUT, wherein the information associated with the DUT comprises an amount of time since the DUT was subject to a particular test” by performing acoustic tests of a media device’s microphone port, receiver, and/or speaker with a reference sound source and/or an SPL meter connected to the fixture to provide a test result on the media device’s display (see Lee, ¶ 0023, 0026-0027, 0029-0030, 0048-0049, 0051, and 0057-0059, figure 5, units 400, 519, 521, and 525, figure 6, units 100, 400, 604 and 606, and figure 7, units 100, 400, and 604), by 
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method according to claim 1, wherein establishing the audio connection comprises at least one of: 
providing the wireless address and a set of instructions to a transceiver of the system, wherein the set of instructions is associated with causing the transceiver to establish a wireless audio connection with the DUT using the wireless address, or actuating a robotic arm of the system to cause an audio cable to be coupled with an audio jack of the DUT to establish a wired audio connection with the DUT” wherein, after a wireless handshake procedure, the system transmits a media and/or signal associated with media, such that an audio connection is created through the wireless connection (see Ostrin, ¶ 0111-0112, 0122-0124, and 0126, and figure 17, steps 1402 and 1406). 
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method according to claim 1, wherein the array of tests includes at least one of: a test of a volume range of the DUT, a test of a frequency range of the DUT, a test of whether speakers of the DUT are operational, a test of a button or other control of the DUT, a test of a mechanical hinge, swivel, or adjuster of the DUT, a test of a power jack of the DUT, or a test of an audio jack of the DUT” by testing the volume levels of a speaker in the DUT (see Lee, ¶ 0024-0025 and 0029-0030) and Ostrin further teaches similar tests depending on the audible output while testing a specific codec (see Ostrin, ¶ 0111-0112).
claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method according to claim 1, wherein performing the array of tests further comprises: providing another set of instructions associated with causing the DUT to operate in a particular mode based on whether the set of instructions is associated with causing the DUT or the speaker device to output audio” by operating the DUT as an audio input device or an audio output device (see Ostrin, ¶ 0052-0053).   
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  The combination of Lee, Ostrin, and Boonen makes obvious the method of claim 1, and likewise for the same reasons makes obvious:
“A system, comprising: 
one or more devices that comprise at least one of: 
at least one client device; 
at least one near-field communication (NFC) device; 
at least one speaker device; 
at least one server device; and 
at least one testing base that comprises at least one microphone and at least one transceiver;” because Lee makes obvious a system (99) comprising at least one device with at least a remote server and a client device (i.e., in-store computer 86) that transfers test code to the DUT that is placed in a testing base (see Lee, ¶ 0022, 0025-0027, and 0057, figure 1, units 86, 99, 100, and 400, and figure 6, unit 606);
“wherein the one or more devices are configured to cause the system at least to: 
determine a wireless address of a device under testing (DUT), wherein the DUT is an audio output device;” by establishing, through a module of the system, a wireless connection using one of 
“determine an array of tests for the DUT based on information associated with the DUT, wherein the information associated with the DUT comprises an amount of time since the DUT was subject to a particular test;” by performing acoustic tests of a media device’s microphone port, receiver, and/or speaker with a reference sound source and/or an SPL meter connected to the fixture to provide a test result on the media device’s display (see Lee, ¶ 0023, 0026-0027, 0029-0030, 0048-0049, 0051, and 0057-0059, figure 5, units 400, 519, 521, and 525, figure 6, units 100, 400, 604 and 606, and figure 7, units 100, 400, and 604), by determining an array of tests, such as detecting which group or subset of encoder/decoder formats the DUT supports and limiting the tests those supported encoder/decoder formats (see Ostrin, ¶ 0051-0053, 0078, 0111-0112, and figure 1, units 106 and 108), and Boonen makes obvious the information associated with acoustic testing includes the time since the last test was performed, such that after a pre-determined time period, it is obvious to perform the acoustic test again because it is obvious to test if the microphone and/or speaker is operating correctly (see Boonen, ¶ 0038);
“provide an indication that the DUT can be placed on a testing base for testing or that the system is ready to perform the array of tests;” by allowing a user to initiate the test based on the configured settings with a user interface (see Ostrin, ¶ 0061 and 0101 and figure 13, steps 1002 and 1004);
“establish an audio connection with the DUT in association with the DUT being placed on the testing base or the system being ready to perform the array of tests;” by acoustically coupling the media device’s microphone port, receiver, and/or speaker to one or more acoustic test ports through the test fixture’s acoustic pathways when it is placed on the test fixture (see Lee, ¶ 0023, 0048-0049, and 0051, and figure 5, units 400, 519, 521, and 525);

“determine, in association with performing the array of tests, a result of the array of tests” where the combination makes obvious the determination of results, because Lee teaches that a store clerk determines the test results where the test application uses the media device’s display to provide data for comparison with the system’s reference sound source and/or SPL output (see Lee, ¶ 0026 and 0057-0059), and furthermore, Ostrin makes obvious that the system generates test results for display (see Ostrin, ¶ 0105-0106 and figure 13, steps 1010 and 1012) and Boonen suggests a display for testing feedback (see Boonen, ¶ 0037 and figure 1, unit 17).
Regarding claim 9, see the preceding rejection with respect to claim 8 above.  The combination makes obvious the “system according to claim 8, wherein the one or more devices, when causing the system to perform the array of tests, further cause the system to: provide the set of instructions to cause the DUT or the at least one speaker device to output the audio at a particular frequency range or volume” by providing a volume test using media rendered by the DUT, such that the system determines the output volume of the DUT (see Ostrin, ¶ 0111-0112, 0122-0123, and 0125-0129, and figure 17, steps 1404, 1406, 1408, and 1410). 
Regarding claim 10, see the preceding rejection with respect to claim 8 above.  The combination makes obvious the “system according to claim 8, wherein the one or more devices, when causing the system to perform the array of tests, further cause the system to: provide another set of instructions associated with causing the DUT to operate in a particular mode based on whether the set of 
Regarding claim 12, see the preceding rejection with respect to claim 8 above.  The combination makes obvious the “system according to claim 8, wherein the one or more devices, when causing the system to determine the result of the array of tests, further cause the system to: determine a score for at least one test of the array of tests or for the DUT” by formatting, or determining a score, based on values or results of tests performed on the DUT (see Ostrin, ¶ 0105-0106 and figure 13, steps 1010 and 1012); and “determine a pass or failure of the array of tests or the DUT based on the score” because the  formatted test results include a pass/fail representations (see Ostrin, ¶ 0106-0107 and figure 13, steps 1012 and 1014).
Regarding claim 13, see the preceding rejection with respect to claim 8 above.  The combination makes obvious the “system according to claim 8, wherein the one or more devices are configured to further cause the system to: perform one or more actions based on the result of the array of tests” by performing an action, such as displaying formatted test results (see Ostrin, ¶ 0106-0107 and figure 13, steps 1012 and 1014).
 Regarding claim 14, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “system according to claim 13, wherein the one or more actions include at least one of: providing the result for display, outputting an indication based on the result, scheduling the DUT for recycling or refurbishing, generating a report that identifies one or more components of the DUT to be recycled or refurbished, or causing the DUT to be transported to an area of a facility associated with shipping, packaging, recycling, or refurbishing the DUT”, because Ostrin makes obvious at least one action, such as providing the result for display by displaying formatted test results (see Ostrin, ¶ 0106-0107 and figure 13, steps 1012 and 1014).
claim 15, see the preceding rejection with respect to claim 1 above.  The combination of Lee, Ostrin, and Boonen makes obvious the method of claim 1, and likewise for the same reasons makes obvious:
“A non-transitory computer readable medium comprising program instructions for causing a system to perform at least the following: 
determining a wireless address of a device under testing (DUT), wherein the DUT is an audio output device;” by establishing, through a module of the system, a wireless connection using one of many known wireless protocols, and establishing a wireless connection includes a handshake procedure (see Ostrin, ¶ 0048-0049, 0057, and 0115, figure 2, unit 204b, and figure 15, step 1202);
“determining an array of tests for the DUT based on information associated with the DUT, wherein the information associated with the DUT comprises an amount of time since the DUT was subject to a particular test;” by performing acoustic tests of a media device’s microphone port, receiver, and/or speaker with a reference sound source and/or an SPL meter connected to the fixture to provide a test result on the media device’s display (see Lee, ¶ 0023, 0026-0027, 0029-0030, 0048-0049, 0051, and 0057-0059, figure 5, units 400, 519, 521, and 525, figure 6, units 100, 400, 604 and 606, and figure 7, units 100, 400, and 604), by determining an array of tests, such as detecting which group or subset of encoder/decoder formats the DUT supports and limiting the tests those supported encoder/decoder formats (see Ostrin, ¶ 0051-0053, 0078, 0111-0112, and figure 1, units 106 and 108), and Boonen makes obvious the information associated with acoustic testing includes the time since the last test was performed, such that after a pre-determined time period, it is obvious to perform the acoustic test again because it is obvious to test if the microphone and/or speaker is operating correctly (see Boonen, ¶ 0038);
“providing an indication that the DUT can be placed on a testing base for testing or that the system is ready to perform the array of tests;” by allowing a user to initiate the test based on the 
“establishing an audio connection with the DUT in association with the DUT being placed on the testing base or the system being ready to perform the array of tests;” by acoustically coupling the media device’s microphone port, receiver, and/or speaker to one or more acoustic test ports through the test fixture’s acoustic pathways when it is placed on the test fixture (see Lee, ¶ 0023, 0048-0049, and 0051, and figure 5, units 400, 519, 521, and 525);
“performing the array of tests by providing a set of instructions associated with causing the DUT or a speaker device of the system to output audio; and” by executing test code running on the media device in tandem with a reference sound source and/or an SPL meter connected to the fixture, the system performs tests, such as testing the media device’s microphone port, receiver, and/or speaker (see Lee, ¶ 0027, 0029-0030, and 0057-0059, figure 6, units 100, 400, 604 and 606, and figure 7, units 100, 400, and 604); and
“determining, in association with performing the array of tests, a result of the array of tests” where the combination makes obvious the determination of results, because Lee teaches that a store clerk determines the test results where the test application uses the media device’s display to provide data for comparison with the system’s reference sound source and/or SPL output (see Lee, ¶ 0026 and 0057-0059), and furthermore, Ostrin makes obvious that the system generates test results for display (see Ostrin, ¶ 0105-0106 and figure 13, steps 1010 and 1012) and Boonen suggests a display for testing feedback (see Boonen, ¶ 0037 and figure 1, unit 17).
Regarding claim 17, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “non-transitory computer readable medium of claim 15, wherein the program instructions, when causing the system establish the connection, further cause the system to perform at least the following: providing the wireless address and a set of instructions to a transceiver of 
Regarding claim 18, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “non-transitory computer readable medium of claim 15, wherein the array of tests includes at least one of: a test of a volume range of the DUT, a test of a frequency range of the DUT, a test of whether speakers of the DUT are operational, a test of a button or other control of the DUT, a test of a mechanical hinge, swivel, or adjuster of the DUT, a test of a power jack of the DUT, or a test of an audio jack of the DUT” because Lee teaches testing the volume levels of a speaker in the DUT (see Lee, ¶ 0024-0025 and 0029-0030) and Ostrin further teaches similar tests (see Ostrin, ¶ 0111-0112).
Regarding claim 19, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “non-transitory computer readable medium of claim 15, wherein the program instructions, when causing the system to determine the result of the array of tests, further cause the system to perform at least the following: determining a score for at least one of the array of tests or the DUT” by formatting, or determining a score, based on values or results of tests performed on the DUT (see Ostrin, ¶ 0105-0106 and figure 13, steps 1010 and 1012); and “determine a pass or failure of the array of tests or the DUT based on the score” because the  formatted test results include a pass/fail representations (see Ostrin, ¶ 0106-0107 and figure 13, steps 1012 and 1014).
Regarding claim 20, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “non-transitory computer readable medium of claim 15, wherein the .

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Ostrin, and Boonen as applied to claims 1 and 15 above, and further in view of Sun, US 2015/0142365 A1 (previously cited).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination of Lee, Ostrin, and Boonen makes obvious the method of claim 1, wherein the system determines the wireless address, such as the Bluetooth address, of a DUT (see Ostrin, ¶ 0057 and 0115, figure 2, unit 204b, and figure 15, step 1202), and the system determines information associated with the DUT (see Ostrin, ¶ 0053 and 0078, where it is obvious that the system discovers capabilities of the DUT, such as which encoder/decoder formats the DUT supports).  However, the system does not appear to teach “receiving, prior to determining the wireless address, a portion of the information associated with the DUT from a reader device of the system, wherein the portion of the information is from a tag associated with the DUT”.
Sun discloses an automatic test system and method to improve testing efficiency, where a unit under test (UUT) is associated with a barcode that is scanned by a smart interaction device before testing (see Sun, ¶ 0004-0009).  Specifically, Sun teaches a method for testing a DUT (e.g., the UUT) with the step of “receiving, prior to determining the wireless address, a portion of the information associated with the DUT from a reader device of the system, wherein the portion of the information is from a tag associated with the DUT” because Sun teaches a UUT having a barcode that is scanned, wherein the barcode is a tag and has tag information to associate it with the UUT (see Sun, ¶ 0009 and 0029, and figure 2, units 121 and 124).  Next, Sun teaches the step of “determining another portion of the 
Regarding claim 16, see the preceding rejection with respect to claim 15 above.  The combination of Lee, Ostrin, and Boonen makes obvious the non-transitory computer readable medium of claim 15, and for the same reasons as claim 2 above, the combination of Lee, Ostrin, Boonen, and Sun makes obvious:
“The non-transitory computer readable medium according to claim 15, wherein the program instructions further cause the system to perform at least the following: 
receiving, prior to determining the wireless address, a portion of the information associated with the DUT from a reader device of the system, wherein the portion of the information is from a tag associated with the DUT; and” (see Sun, ¶ 0009 and 0029, and figure 2, units 121 and 124); and
“determining another portion of the information from a database based on the portion of the information from the tag.” (see Sun, ¶ 0009, 0029, and 0032, and figure 2, units 121, 123, and 124).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Ostrin, and Boonen as applied to claim 1 above, and further in view of Lamb et al., US 2015/0140986 A1 (previously cited and hereafter Lamb).
claim 3, see the preceding rejection with respect to claim 1 above.  The combination of Lee, Ostrin, and Boonen makes obvious the method of claim 1, wherein the system determines a wireless address, such as the Bluetooth address, of a DUT (see Ostrin, ¶ 0057 and 0115, figure 2, unit 204b, and figure 15, step 1202).  However, the combination does not appear to teach the features of providing, for display, instructions to move the DUT proximate to an NFC device.
Lamb discloses an auxiliary channel remote device management, diagnostics, and self-installation architecture (see Lamb, abstract).  Specifically, Lamb teaches a diagnostic device, such as a smartphone running a diagnostic application, to perform actions, such as connecting to a DUT, gathering data from the DUT, and running tests on the DUT (see Lamb, ¶ 0016-0018 and figure 1, units 116 and 136).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Lee, Ostrin, and Boonen with the teachings of Lamb for the purpose of establishing a wireless connection between the test system and the device under test.
Therefore, the combination of Lee, Ostrin, Boonen, and Lamb makes obvious the “method according to claim 1, further comprising: 
providing, for display, a set of instructions associated with causing the DUT to be moved into communicative proximity of a near-field communication (NFC) device prior to determining the wireless address of the DUT; and” because Lamb makes obvious the display of instructions to have the DUT moved closer to the diagnostic device for initiating Bluetooth pairing (see Ostrin, ¶ 0057 and 0115, figure 2, unit 204b, and figure 15, step 1202, in view of Lamb, ¶ 0020-0021); and 
“wherein determining the wireless address further comprises: determining the wireless address via the NFC device after providing the set of instructions for display” because Lamb makes obvious that NFC communications is used to initiate a Bluetooth connection and pair the devices using Bluetooth (see Ostrin, ¶ 0057 and 0115, figure 2, unit 204b, and figure 15, step 1202, in view of Lamb, ¶ 0020).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Ostrin, and Boonen as applied to claim 1 above, and further in view of Havinal, US 2018/0336112 A1.
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination of Lee, Ostrin, and Boonen makes obvious the method according to claim 1, wherein the information associated includes capabilities of the DUT, such as which encoder/decoder formats the DUT supports (see Ostrin, ¶ 0053 and 0078), and makes obvious further information including the amount of time since the DUT was subject to a particular test (see Boonen, ¶ 0038).  However, the combination does not appear to teach the “information associated with the DUT further identifies at least one of: a make of the DUT, a model of the DUT, an age of the DUT, or a quantity of hours of audio output of the DUT”.
Havinal discloses a method for performing tests across a plurality of smart devices (see Havinal, abstract).  Specifically, Havinal teaches a method where a testing device, such as a server, desktop computer, or the like, performs testing across a plurality of smart devices, such as smart phones, and the testing device uses a device manager module to retrieve the parameters associated with each smart device, such as retrieving the type and model of device (see Havinal, ¶ 0016, 0020, and 0022, figure 1, units 102c and 104, and figure 2, unit 204).  
Similar to Lee, Havinal teaches executing one or more test scripts on selected smart phones meeting some criteria, and the executed test scripts perform testing of the smart phones, such as downloading (i.e., testing connectivity), where Lee teaches downloading test code onto the DUT for acoustic tests (see Lee, ¶ 0025, in view of Havinal, ¶ 0036-0037 and figure 5, step 506).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Lee, Ostrin, and Boonen with the teachings of Havinal for the purpose of testing a large number of devices in a coordinated manner, such as performing tests in manufacturing, service departments, and the like (see Havinal, ¶ 0003).
further identifies at least one of: a make of the DUT, a model of the DUT, an age of the DUT, or a quantity of hours of audio output of the DUT” by retrieving information associated, such as the make/model of the DUT, from a database to determine which tests to run on the DUT (see Lee, ¶ 0025, see Ostrin, ¶ 0053 and 0078, and see Boonen, ¶ 0038, in view of Havinal, ¶ 0022 and 0025). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Ostrin, and Boonen as applied to claim 10 above, and further in view of Darlington et al., US 2019/0080682 A1 (previously cited and hereafter Darlington).
Regarding claim 11, see the preceding rejection with respect to claim 10 above.  The combination of Lee, Ostrin, and Boonen makes obvious the system according to claim 10, wherein the system tests microphones and speakers (see Lee, ¶ 0025).  The combination does not appear to teach a particular mode comprising “at least one of: a noise canceling mode, an ambient sound mode, or a bass boosting mode.”
Darlington discloses an earphone test system for automated testing of an earphone with active noise reduction (ANR) (see Darlington, abstract and ¶ 0001).  Specifically, Darlington teaches an automated method of testing in a production line manufacturing process, wherein a headphone ANR test is performed to determine if the headphone ANR system falls within acceptable ranges (see Darlington, ¶ 0043-0046).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Lee, Ostrin, and Boonen with the teachings of Darlington to perform automated tests on various headphones (see Ostrin, ¶ 0052 in view of Darlington, ¶ 0005-0006).  Therefore, the combination of Lee, Ostrin, Boonen, and Darlington makes obvious the “system according to claim 10, wherein the particular mode comprises at least one of: a noise canceling .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kingscott, US 2017/0064475 A1 (previously cited), discloses a production line PCB serial programming and testing method and system (see Kingscott, abstract);
Gauger, JR. et al., US 2015/0281830 A1, teaches a media playback device that identifies the output characteristic of an associated headphone by identifying a model of the headphones and receiving data from a server characterizing the identified headphones (see abstract and ¶ 0014); and
Alderson et al., US 2020/0005759 A1, teaches a system and method for calibrating and testing an active noise cancellation system (see abstract, ¶ 0027-0029 and figure 4).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653